NUMBER 13-07-00566-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ELIAS GARCIA, JR.,								Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 24th District Court 
of Victoria County, Texas.
 

MEMORANDUM OPINION (1)

Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion by Justice Rodriguez


	Appellant Elias Garcia, Jr. appeals from his conviction for the felony offense of
evading arrest or detention with a vehicle.  See Tex. Penal Code Ann. § 38.04(a), (b)
(Vernon Supp. 2009).  The offense was enhanced to a third-degree felony because of a
prior conviction for evading arrest or detention.  See id. § 38.04(b)(2)(A).  The jury found
Garcia guilty of the offense, assessed punishment at four years' confinement in the
Institutional Division of the Texas Department of Criminal Justice, and imposed a $5,000
fine.  By his sole issue, Garcia contends that the evidence is legally insufficient to show
that he intentionally fled from the officer or that he knew the officer was attempting to
detain him.  We affirm.
Standards of Review and Applicable Law
	In reviewing the legal sufficiency of the evidence, an appellate court examines the
evidence in the light most favorable to the State to determine whether any rational finder
of fact could have found the essential elements of the offense beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Watson v. State, 204 S.W.3d 404, 414-17
(Tex. Crim. App. 2006).  The standard is the same for both direct and circumstantial
evidence.  Sutherlin v. State, 682 S.W.2d 546, 549 (Tex. Crim. App. 1984) (en banc).
	The trier of fact is the sole judge of the facts, the credibility of the witnesses, and the
weight given to testimony.  See Tex. Code Crim. Proc. Ann. art. 38.04 (Vernon 1979);
Jackson, 443 U.S. at 318-39; Beckham v. State, 29 S.W.3d 148, 151 (Tex. App.-Houston
[14th Dist.] 2000, pet. ref'd).  We do not reevaluate the weight and credibility of the
evidence, whether circumstantial or direct, nor do we substitute our own judgment for that
of the trier of fact.  Mosley v. State, 141 S.W.3d 816, 821 (Tex. App.-Texarkana 2004, pet.
ref'd); Beckham, 29 S.W.3d at 151.  Instead, we consider whether the jury reached a
rational decision.  Beckham, 29 S.W.3d at 151.
	A person commits the offense of evading arrest or detention "if he intentionally flees
from a person he knows is a peace officer attempting to lawfully arrest or detain him."  Tex.
Penal Code Ann. § 38.04(a).  A person acts intentionally with respect to the result of his
conduct when it is his conscious objective or desire to cause the result.  Id. § 6.03(a)
(Vernon 2003).  Intent is a fact question for the jury and may be inferred from the acts and
conduct of the accused and from the circumstances under which the prohibited acts occur. 
See Manrique v. State, 994 S.W.2d 640, 649 (Tex. Crim. App. 1999) (en banc); Hernandez
v. State, 819 S.W.2d 806, 810 (Tex. Crim. App.1991) (en banc).  "A person acts knowingly,
or with knowledge, with respect to the nature of his conduct or to circumstances
surrounding his conduct when he is aware of the nature of his conduct or that the
circumstances exist."  Tex. Penal Code Ann. § 6.03(b) (Vernon 2003).Legal Sufficiency Analysis
	By his single issue on appeal, Garcia first contends that the evidence was legally
insufficient to support his conviction because the State did not show that he intentionally
fled from the officer.  See id. § 38.04(a).  The record reveals, however, that on
October 1, 2006, Victoria Police Department Officer Michael Smith was on standard patrol
checking license plates.  After checking the plates of an "older model Town [c]ar," he found
that the car's registration had expired in 2005 and began his pursuit of that car.  As Officer
Smith followed Garcia who was the driver of the Town Car, Garcia increased his speed
from 35 miles per hour to between 50 and 55 miles an hour through a neighborhood,
slowing on one occasion, but not stopping as he turned a corner.  When Officer Smith
came within 100 yards of Garcia's vehicle, the officer activated his overhead lights.  At that
time, the officer observed the vehicle sweep or swerve to the left and turn right onto a
street and into a cul-de-sac.  Garcia was attempting to get out of the cul-de-sac when the
two cars met at its entrance.  In addition, Garcia's actions after exiting his vehicle support
a determination that his intent was to flee from the police officer.  Garcia repeatedly
refused to get on the ground as Officer Smith instructed and yelled at the officer.  He then
ran and jumped a fence to evade Officer Smith.  See Green v. State, 892 S.W.2d 217,
218-19 (Tex. App.-Texarkana 1995, pet. ref'd) (finding evidence sufficient to support a
defendant's conviction for evading detention when the defendant had disobeyed police
officer's instructions to come to a patrol car); Leos v. State, 880 S.W.2d 180, 184 (Tex.
App.-Corpus Christi 1994, no pet.) (opining that a person trying to crawl away from an
officer could be "evading" arrest).
	Garcia also claims by his sole issue that the evidence was legally insufficient to
support his conviction because the State did not present evidence that he knew the officer
was attempting to detain him.  See Tex. Penal Code Ann. § 38.04(a).  Early in the pursuit,
Garcia may not have known that Officer Smith was attempting to detain him.  However, the
facts show that, as the pursuit continued, Garcia's speed increased, his driving became
erratic, and, after the officer activated his overhead lights, instead of stopping, Garcia
made a quick sweep left before turning right.  He entered and attempted to get out of a cul-de-sac before stopping beside the patrol car at its entrance.  After exiting the vehicle,
Garcia also disregarded the officer's commands to get on the ground.  Garcia's refusal to
do so and his successful attempt to jump the fence and escape were in complete
disobedience of the officer's orders.
	After examining the evidence in the light most favorable to the verdict, we conclude
that there is legally sufficient evidence to show that Garcia intentionally fled from the officer
and that he knew the officer was attempting to detain him.  A rational trier of fact could
have inferred that Garcia intentionally fled from Officer Smith and could have found that
Garcia knew the officer was attempting to arrest or detain him.  See Jackson, 443 U.S. at
319; Manrique, 994 S.W.2d at 649.  The fact finder could have found beyond a reasonable
doubt that Garcia evaded arrest using a vehicle.  See Jackson, 443 U.S. at 319.  We
therefore conclude the evidence was legally sufficient to support Garcia's conviction. 
Garcia's sole issue is overruled.Conclusion
	We affirm the judgment of the trial court.
 
  				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Delivered and filed the 4th
day of February, 2010.
1. As this is a memorandum opinion and the parties are familiar with the facts, we will not recite them
except as necessary to advise the parties of the Court's decision and the basic reasons for it.  See Tex. R.
App. P. 47.4.